Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Pernix Therapeutics Holdings, Inc. Magnolia, Texas We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No.333-168877, No. 333-167327, No. 333-166062 and No. 333-175992) and Form S-3 (No. 333-174629) of Pernix Therapeutics Holdings, Inc. of our report dated March 29, 2012, relating to the consolidated financial statements which appears in this Form 10-K. /s/ Cherry, Bekaert & Holland, L.L.P. Charlotte, North Carolina March 29, 2012
